Case 2:19-cv-07722-ODW-JEM Document 60 Filed 03/16/20 Page 1 of 6 Page ID #:656


1    Maryam Atighechi, Esq. 249318
     maryam@familylaw-firm.com
2    ATIGHECHI LAW GROUP
     9465 Wilshire Blvd., Suite 300
3    Beverly Hills, California 90212
     Telephone: (424) 284-4258
4    Facsimile: (310) 773-4541
5    Attorney(s) For Defendants,
     CERTIFIED FORENSIC
6    LOAN AUDITORS, LLC, AND
     ANDREW P. LEHMAN
7

8                          UNITED STATES DISTRICT COURT
9     FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10

11   BUREAU OF CONSUMER                 )         CASE NO.: 2:19−cv−07722
     FINANCIAL PROTECTION,              )
12                                      )
                            Plaintiff, )          UNOPPOSED NOTICE OF
13                                      )         MOTION AND MOTION FOR
               vs.                      )         LEAVE TO WITHDRAW AS
14                                      )         COUNSEL OF RECORD FOR
                                        )         DEFENDANT ANDREW LEHMAN,
15   CERTIFIED FORENSIC LOAN            )         MEMORANDUM OF POINTS AND
     AUDITORS, LLC, ANDREW P.           )         AUTHORITIES
16   LEHMAN, ET AL.,                    )
                                        )
17                                      )         DATE:      April 20, 2020
                            Defendants. )         TIME:      1:30 p.m.
18                                      )         DEPT.:     5D
                                        )         JUDGE:     Honorable Judge Otis D.
19                                      )         Wright
                                        )
20                                      )
     ________________________________ )
21
     TO THE CLERK OF THE COURT OF THE ABOVE-ENTITLED COURT,
22
     ALL PARTIES AND ATTORNEYS OF RECORD:
23
           PLEASE TAKE NOTICE THAT on Monday, April 20, 2020 , at 1:30 p.m., or
24
     as soon thereafter as the parties may be heard, in the Courtroom of the Honorable
25
     Otis D. Wright II in Courtroom 5D of the United States District Court, Central
26
     District of California located at 350 W. 1st Street, Los Angeles, CA 90012, 5th Floor,
27
     Los Angeles, CA 90012-3332, Defendants Andrew Lehman and Certified Forensic
28
                                       1
         DEFENDANT ANDREW LEHMAN’S MOTION TO HAVE COUNSEL WITHDRAW
                            Case Number 2:19-cv-07722
Case 2:19-cv-07722-ODW-JEM Document 60 Filed 03/16/20 Page 2 of 6 Page ID #:657


1    Loan Auditors LLC (“CFLA”) will, and hereby do, move this Court for leave for
2    Atighechi Law Group, PC (“Atighechi”) to withdraw as counsel of record for
3    Defendant, Andrew Lehman, only. This motion is made following conferences of
4    counsel, pursuant to C.D. Cal. R. 7-3, which took place on November 20, 2019 and
5    February 20, 2020 wherein Plaintiff stated it will not be opposing this motion.
6          The Motion is based on this Notice, the Memorandum of Points and
7    Authorities, Declaration of Andrew Lehman, all pleadings and papers filed in this
8    action, and such additional papers and arguments as may be presented at, or in
9    connection with, the hearing.
10                             I.    INTRODUCTION
11         Defendant Andrew Lehman has a J.D. (2006), wishes to proceed pro se, and is
12   confident he could handle this matter through to jury trial. (Dec. Lehman ¶2- ¶15)
13   Mr. Lehman has experience in Federal Court as he prevailed in a copyright
14   infringement suit in the Northern District of California while self-represented. See
15   Cromwell v. Certified Forensic Loan Auditors Case No. 17-cv-02429-DMR; (Dec.
16   Lehman ¶7). He also has law and motion experience of 15+ years providing litigation
17   support and consulting to attorneys and can handle the requirements under the local
18   rules of the Central District of California. (Dec. Lehman ¶ 8-¶12) Mr. Lehman is
19   also more knowledgeable regarding all dealings with the Bureau as it has been Mr.
20   Lehman dealing directly with the Bureau diligently since in or about November 2017.
21   (Dec. Lehman ¶ 10) Further, Mr. Lehman has led most of the recent meet and confers
22   with the Bureau, has prepared most of the motions in the instant matter, including
23   aiding counsel in framing arguments, and he is competent to represent his own
24   interests in this matter. (Dec. Lehman ¶ 10)
25         The proceeding is still in the early pleading stages, Defendants have not yet
26   filed an Answer and the withdrawal will not cause unnecessary delay or prejudice to
27   any of the parties or the court. This is especially true since Mr. Lehman will be
28   representing himself and the proceeding will continue without interruption. Counsel
                                       2
         DEFENDANT ANDREW LEHMAN’S MOTION TO HAVE COUNSEL WITHDRAW
                            Case Number 2:19-cv-07722
Case 2:19-cv-07722-ODW-JEM Document 60 Filed 03/16/20 Page 3 of 6 Page ID #:658


1    will continue to represent Defendant CFLA “Certified Forensic Loan Auditors, LLC
2    (TX)” in this matter and file all motions and responses on behalf of the Corporation,
3    unless filed jointly with Mr. Lehman.
4                                     II.    ARGUMENT
5          "The decision to grant or deny counsel’s motion to withdraw is committed to
6    the sound discretion of the trial court." Stewart v. Boeing Co., No. CV 12-05621
7    RSWL, 2013 U.S. Dist. LEXIS 87064, 2013 WL 3168269, at *1 (C.D. Cal. June 19,
8    2013) (quoting Thompson v. Special Enf't, Inc., No. EDCV 04-1666-VAP JCRx,
9    2008 U.S. Dist. LEXIS 91364, 2008 WL 4811404, at 2 (C.D. Cal. Oct. 27, 2008)).
10   "In ruling on a motion to withdraw, district courts generally consider:
11
           (1) the reasons why withdrawal is sought;
12

13         (2) the prejudice withdrawal may cause to other litigants;
14
           (3) the harm withdrawal might cause to the administration of justice; and
15

16         (4) the degree to which withdrawal will delay the resolution of the case." Id.
17   1. Mr. Lehman Wishes to Appear Pro Se.
18         Mr. Lehman wishes to proceed pro se, he has a Juris Doctorate from an ABA
19   accredited law school and would like to represent himself throughout this action,
20   including jury trial. (Dec. Lehman ¶ 2) Mr. Lehman has successfully represented
21   himself in the Northern District Court and is familiar with local rules and motion
22   practice. (See Cromwell v. Certified Forensic Loan Auditors Case No. 17-cv-02429-
23   DMR.) (Dec. Lehman ¶ 2) He also has 15+ years of experience as a paralegal and law
24   clerk. (Dec. Lehman ¶ 8) Mr. Lehman would also like to co-counsel during his jury
25   trial. This could only occur if he is self-represented. Mr. Lehman would also like
26   autonomy in all aspects of litigation including filing motions, discovery and handling
27   his trial. (Dec. Lehman ¶ 15)
28
                                       3
         DEFENDANT ANDREW LEHMAN’S MOTION TO HAVE COUNSEL WITHDRAW
                            Case Number 2:19-cv-07722
Case 2:19-cv-07722-ODW-JEM Document 60 Filed 03/16/20 Page 4 of 6 Page ID #:659


1    2.    No Harm will be Caused to Other Litigants.
2          Plaintiff confirmed that it does not oppose this motion.
3    3.    No Harm Will be Caused to the Administration of Justice.
4          Mr. Lehman is capable of representing himself in pro per as he has
5    demonstrated the legal aptitude to adequately defend himself in Federal Court, has a
6    law degree to which he graduated in the top 10 of his academic class, the 15+ years of
7    consulting with Attorneys, providing more than 100 hours of live state bar approved
8    seminars training attorneys through Continuing Education Classes on various topics
9    in California, New York, New Jersey, Illinois, Florida, Texas, and Hawaii. (Dec.
10   Lehman ¶4) Mr. Lehman has also spent hundreds of billable hours directly with
11   licensed attorneys advising them on the best and most cutting-edge legal strategies.
12   (Dec. Lehman ¶ 3) Mr. Lehman’s seminars and training classes have been attended
13   by more than 2,500 Licensed Attorneys since 2010. (Dec. Lehman ¶ 4, ¶ 5) He is
14   also familiar with the local rules as he has actively engaged with counsel in this
15   action on local rules and compliance therein. (Dec. Lehman ¶4)
16   4.    No Delay Will Result as the Case Is Still in Early Pleading Stages.
17         This litigation proceeding is still in the early pleading stages as Defendants
18   have not yet filed an Answer. There will be no delay to the resolution of the case.
19   The case will remain uninterrupted as Mr. Lehman will continue to lead the instant
20   action as he has been doing thus far and as he had done while dealing directly with
21   the Bureau in the administrative action after the issuance of the August 2017 CID
22   (Dec. Lehman ¶ 10, ¶ 11) Mr. Lehman has been trying to substitute himself in as
23   counsel for himself in this action since back in November 2019, and Mr. Lehman
24   anticipates that his ability to file motions and discovery on his own behalf will
25   actually expedite the litigation since he will not have to wait on counsel to approve
26   the documents. (Dec. Lehman ¶ 11, ¶ 13) Furthermore, Counsel for Defendant CFLA
27   (TX) is a family law attorney with 12 years of experience in complex family law
28   matters and maintains certified specialization with the State Bar of California Family
                                        4
          DEFENDANT ANDREW LEHMAN’S MOTION TO HAVE COUNSEL WITHDRAW
                             Case Number 2:19-cv-07722
Case 2:19-cv-07722-ODW-JEM Document 60 Filed 03/16/20 Page 5 of 6 Page ID #:660


1    Law Section, however, she has never prosecuted or defended an action against such a
2    large bureaucracy as the Bureau and has had to quickly read and understand complex
3    legal and constitutional issues and understand such highly technical administrative
4    laws that she was otherwise previously unaware. Mr. Lehman’s education,
5    knowledge, and experience will only serve to help the process as these statutes are all
6    very familiar to him. (Dec. Lehman ¶ 9 - ¶ 15) Mr. Lehman has spent several years
7    studying the Consumer Financial Protection Act, Regulation O, and the Dodd Frank
8    Act on an almost full-time basis since back in 2017 due to the oppressive nature of
9    the Bureaus litigation. Mr. Lehman is more equipped to represent himself.
10   5.      Defendant Should be Entitled to Represent Himself in this Action.
11        Defendant is extremely competent in legal matters and litigation strategies and
12   will honor the court rules, respect the opposing party and their counsel, and respect
13   the Judge of this Court as well as its officers and staff in the same manner and
14   capacity as that of a highly regarded attorney licensed to practice law in this
15   jurisdiction. (Dec. Lehman ¶ 15)
16        A denial of Defendants right to defend himself given his advance knowledge of
17   the instant case, and the factual and legal matters contained herein, would be
18   tantamount to a violation of his due process rights as Mr. Lehman is knowledgeable
19   and equipped to handle his personal legal affairs expeditiously and in accordance
20   with the fair and equitable administration of justice by this court. Counsel will
21   remain counsel for the Defendant, Certified Forensic Loan Auditors, LLC. (Dec.
22   Lehman ¶16)
23                                           Respectfully submitted,
24   Dated: March 16, 2020
25
                                             By:/s/ Maryam Atighechi
26
                                             Maryam Atighechi, Esq.
27                                            Counsel for Defendants
28
                                         5
           DEFENDANT ANDREW LEHMAN’S MOTION TO HAVE COUNSEL WITHDRAW
                              Case Number 2:19-cv-07722
Case 2:19-cv-07722-ODW-JEM Document 60 Filed 03/16/20 Page 6 of 6 Page ID #:661


1            CERTIFICATE OF SERVICE
2            I hereby certify that a true and correct copy of the foregoing document was
3    served upon the counsel of record listed below by the Central District of California
4    ECF method or by certified mail, return receipt requested on the 16th day of March,
5    2020.
6

7            Plaintiff                           Defendant
             Benjamin Vaughn                     Michael Carrigan
8                                                michael.carrigan@rocketmail.com
             benjamin.vaughn@cfpb.com
9

10

11

12

13                                                     /s/Maryam Atighechi
14
                                                        Maryam Atighechi, Counsel
                                                        for Defenadant
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                       6
         DEFENDANT ANDREW LEHMAN’S MOTION TO HAVE COUNSEL WITHDRAW
                            Case Number 2:19-cv-07722
